UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


In Re: WILLIAM P. BALLARD,              
                             Debtor.


RANDI B. FERRARO,
               Claimant-Appellant,
                 v.                             No. 02-1819
WILLIAM P. BALLARD,
                  Debtor-Appellee,
                and
UNITED STATES TRUSTEE,
                             Trustee.
                                        
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
             Robert G. Doumar, Senior District Judge.
                  (CA-01-805, BK-00-71225-SCS)

                      Argued: April 3, 2003

                      Decided: June 26, 2003

       Before WILLIAMS and MICHAEL, Circuit Judges,
   and Terry L. WOOTEN, United States District Judge for the
        District of South Carolina, sitting by designation.



Reversed by unpublished per curiam opinion.
2                           IN RE BALLARD
                             COUNSEL

ARGUED: Ellen Charlotte Carlson, ROUSSOS, LANGHORNE &
CARLSON, P.L.C., Norfolk, Virginia, for Appellant. Karen Marie
Crowley, MARCUS, SANTORO, KOZAK & MELVIN, P.C., Ports-
mouth, Virginia, for Appellee. ON BRIEF: Frank J. Santoro, MAR-
CUS, SANTORO, KOZAK & MELVIN, P.C., Portsmouth, Virginia,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Randi Ferraro, a claimant in the bankruptcy proceeding of her ex-
husband William Ballard, appeals from the district court’s order
reversing the bankruptcy court’s order that held that debt arising out
of a divorce settlement agreement was not dischargeable under 11
U.S.C.A. § 523(a)(15) (West Supp. 2003). Because we find that the
bankruptcy court did not clearly err in determining that the debt was
not dischargeable, we reverse the district court’s order and reinstate
the bankruptcy court’s order.

                                  I.

   Ferraro was legally separated from Ballard in 1995. In 1997, they
resolved their alimony, child-support, and property issues in a written
stipulation agreement and were subsequently divorced. As part of the
stipulation agreement, Ballard agreed to give Ferraro a portion of the
proceeds from the sale of certain properties that Ballard owned
through a partnership in which he had a 50% interest (the BART part-
nership). Relevant to this case, Ballard agreed to give Ferraro 25% of
the equity realized from the sale of property owned by the BART
partnership in Chesapeake, Virginia, if it was sold within three years
                             IN RE BALLARD                              3
of the stipulation agreement, or 25% of the appraised value of the
Chesapeake property if it was not sold within three years.1

   Despite Ferraro’s requests, the Chesapeake property was not sold
within three years of the stipulation agreement and, during this time,
Ballard significantly increased his indebtedness by financing a new
business with mortgages on the Chesapeake property and the BART
partnership. Unfortunately, the business failed. About two months
after the three-year period under the stipulation agreement expired,
Ferraro requested 25% of the appraised value of the Chesapeake prop-
erty from Ballard. In May 2000, after Ballard refused her request, Fer-
raro initiated enforcement proceedings in state court in Norfolk,
Virginia, for failure to pay child-support and 25% of the appraised
value of the Chesapeake property as required under the stipulation
agreement. The state court entered an order in favor of Ferraro, find-
ing the stipulation agreement "clear and unambiguous" and requiring
Ballard to pay Ferraro the child-support payments and 25% of the
appraised value of the Chesapeake property.

   Also in May 2000, Ferraro remarried. Her new husband, a part-
owner of a retail chain of sporting goods and clothing stores, had an
annual income ranging from $171,000 to $500,000. With Ferraro’s
annual income of $44,000, the Ferraros’ combined annual income
ranged between $215,000 to $544,000. Ferraro’s new husband, how-
ever, was obligated to pay support obligations in excess of $100,000
per year to his former spouse and his handicapped daughter. Ballard
also remarried to a working spouse. He and his new wife had a com-
bined yearly income of approximately $98,000. Ballard is also one of
ten beneficiaries of an irrevocable trust with approximately $85,000
in assets and a beneficiary of a separate marital trust, over which Bal-
lard’s mother has a power of appointment.
  1
   The property’s appraised value was approximately $450,000 and the
property had a lien of roughly $340,000. Because Ballard waited until
the three-year period ended, he was required to pay 25% of the appraised
value of the property, approximately $112,500. If Ballard had sold the
Chesapeake property within the three-year period specified in the stipula-
tion agreement, he would have only needed to pay 25% of the equity
realized from the sale, roughly $27,500.
4                            IN RE BALLARD
   Faced with huge debt from his failed business and the judgment
against him from Ferraro’s state suit, on July 21, 2000, Ballard filed
a petition in the United States District Court for the Eastern District
of Virginia under Chapter 7 of the United States Bankruptcy Code.
Ferraro timely filed a complaint, objecting to the discharge of certain
obligations under the stipulation agreement, including child support
obligations and the Chesapeake property debt. Ferraro alleged that
Ballard’s obligations were not dischargeable under 11 U.S.C.A.
§ 523(a)(5) (West Supp. 2003) (exempting certain spouse and child
support obligations from discharge) or 11 U.S.C.A. § 523(a)(15)
(exempting certain familial property settlements from discharge). Bal-
lard admitted that the child support obligations were not discharge-
able under § 523(a)(5), and the bankruptcy court entered summary
judgment in Ferraro’s favor on the counts relating to those obliga-
tions.

   The bankruptcy court found that the Chesapeake property debt was
not spousal or child support under § 523(a)(5), but that it was a famil-
ial property settlement under § 523(a)(15). Under § 523(a)(15), a debt
is not dischargeable unless (A) "the debtor does not have the ability
to pay"; or (B) "discharging such debt would result in a benefit to the
debtor that outweighs the detrimental consequences to [the] spouse."
11 U.S.C.A. § 523(a)(15)(A), (B). The bankruptcy court determined
that Ballard is able to pay the Chesapeake property debt and that the
benefits to Ballard of discharging this debt do not outweigh the detri-
ment to Ferraro. The bankruptcy court based this latter determination
on two findings: (1) "the only discernible benefit to Ballard of dis-
charging the [Chesapeake property] Debt is not having to pay Ferraro
the value of the Chesapeake property and thereby increasing his dis-
cretionary disposable income by whatever amount he is ordered to
pay Ferraro ultimately, monthly or otherwise"; (J.A. at 726), and (2)
even though the "detriment [to Ferraro of not receiving payment] is
far from overwhelming," "payment of the [Chesapeake property] Debt
w[ill] provide [Ferraro] with more funds to live independently of the
largess of her new husband," (J.A. at 726).2 The bankruptcy court also
    2
    The bankruptcy court found that the Ballards had a monthly income
of $8160.52 and monthly expenses of no more than $7236.89, resulting
in "at least $923.63 each month" in disposable income. (J.A. at 676, 711-
                             IN RE BALLARD                             5
concluded that the debt could not be partially discharged because
"[t]he Code says nothing about partially discharging the debt; rather,
the language gives the Court a decision to make: either the debt is dis-
charged or it is not." (J.A. at 733.)

   Ballard appealed the bankruptcy court’s decision to the United
States District Court for the Eastern District of Virginia, arguing that
the bankruptcy court (1) erred in its balancing of the benefits to him
and the detriment to Ferraro of discharging the Chesapeake property
debt; and (2) erred in concluding that the Chesapeake property debt
could not be partially discharged. The district court reversed the bank-
ruptcy court on the first ground, finding that the bankruptcy court
clearly erred in "its conclusion that Ballard would merely have to tap
into an otherwise disposable income stream in order to pay the debt"
because it based that conclusion "upon an explicit assumption that the
debt would be structured and paid over time." (J.A. at 832.) The dis-
trict court noted that, under Virginia law, Ballard could still be jailed
for not immediately paying the Chesapeake property debt — and this
potential detriment was not properly included in the bankruptcy
court’s analysis. The district court concluded:

    [T]he detriment to Ferraro, whom the Bankruptcy Court
    found to be in a position of relative affluence much greater
    than that of Ballard, of discharging this debt is outweighed
    by the benefit to Ballard of discharging the debt, inasmuch
    as Ballard would not be under the legal obligation to try to
    raise $112,000 plus interest immediately, or face execution
    against assets, or garnishment or such other enforcement
    procedures that creditors presently possess, including the
    remote but not inconceivable possibility of incarceration for
    failure to pay.

14.) Regarding the Ferraros, the bankruptcy court found that Mrs. Fer-
raro had a monthly net salary of $2400.00 and monthly expenses of
$2704.26. (J.A. at 673-74.) Mr. Ferraro grossed between $14,000 and
$42,000 monthly, but he had fixed expenses of at least $8,400 per month
for spousal and child support and paid the entire mortgage for their per-
sonal residence of $2,400 per month. (J.A. at 675.)
6                            IN RE BALLARD
(J.A. at 833.) The district court also upheld the bankruptcy court’s
determination that the Chesapeake property debt could not be par-
tially discharged.

  Ferraro timely appealed the district court’s determination that the
benefits to Ballard of discharging the Chesapeake property debt out-
weighed the detriment to Ferraro.

                                   II.

   "We review the judgment of a district court sitting in review of a
bankruptcy court de novo, applying the same standards of review that
were applied in the district court." In re Biondo, 180 F.3d 126, 130
(4th Cir. 1999) (quotation marks omitted). "Specifically, ‘[w]e review
the bankruptcy court’s factual findings for clear error, while we
review questions of law de novo.’" Id. (quoting Loudon Leasing Dev.
Co. v. Ford Motor Credit Co. (In re K & L Lakeland Inc.), 128 F.3d
203, 206 (4th Cir. 1997)). "‘[A] finding is "clearly erroneous" when
although there is evidence to support it, the reviewing court on the
entire evidence is left with a definite and firm conviction that a mis-
take has been committed.’" Anderson v. Bessemer City, 470 U.S. 564,
573 (1985) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364,
395 (1948)). Furthermore, "[w]hen addressing exceptions to dis-
charge, we traditionally interpret the exceptions narrowly to protect
the purpose of providing debtors a fresh start." Biondo, 180 F.3d at
130. The policy of a fresh start, however, must be balanced by atten-
tion to "Congress’ desire to uphold a state court’s effort to effect eco-
nomic justice between the parties to a marriage." In re Crosswhite,
148 F.3d 879, 887 (7th Cir. 1998).

   The disagreement in this case deals with how a court should weigh
the benefits of discharge to the debtor with the detriment of discharge
to the spouse under 11 U.S.C.A. § 523(a)(15)(B). Section 523(a) pro-
vides, in relevant part:

    (a) A discharge under [certain enumerated sections] of this
    title does not discharge an individual debtor from any debt
    —...
                             IN RE BALLARD                             7
         (15) not of the kind described in paragraph (5)
         [dealing with alimony, maintenance and child sup-
         port] that is incurred by the debtor in the course of
         a divorce or separation or in connection with a
         separation agreement, . . . unless — . . .

            (B) discharging such debt would result in a ben-
            efit to the debtor that outweighs the detrimental
            consequences to [the] spouse . . . .

11 U.S.C.A. § 523(a).

   Although the parties disagree about the amount of disposable
monthly income each has, there is no real dispute that both parties
have disposable monthly income and will suffer little detriment or
receive little benefit if the Chesapeake property debt is paid over time
or discharged. Rather, the main quarrel between the parties, and the
reason why the district court reversed the bankruptcy court, is how
much weight a court should put on the fact that it is possible in Vir-
ginia to request full and immediate payment of divorce settlements
and that the debtor may be jailed if such payment is not made. The
district court noted:

    The fact of the matter is that the entire amount of the judg-
    ment — some $112,500 — would be due and owing imme-
    diately, along with 9% interest from the date of the
    judgment under Virginia law. The divorce court overseeing
    this judgment would even have the power to imprison Bal-
    lard upon non-payment, marital settlement situations being
    the last vestige of the old law that one could be jailed for
    indebtedness. . . . Ferraro would have the power to enforce
    the judgment in full at any time. The bankruptcy court did
    not contemplate the hardship to Ballard were he and his
    family required to engage in efforts to raise well in excess
    of $100,000 which in bankruptcy he does not possess.

(J.A. at 832-33.) The district court correctly noted that the bankruptcy
court did not articulate all the potential risks that Ballard may face in
state court. Nonetheless, as explained below, the bankruptcy court did
8                           IN RE BALLARD
not clearly err by not including the possible risks of being jailed for
nonpayment and having to pay the full marital debt immediately.

   Ballard has the burden of proof to demonstrate that the benefit to
him of discharging the Chesapeake property debt outweighs the harm
to Ferraro. See In re Crosswhite, 148 F.3d at 885; Gamble v. Gamble,
143 F.3d 223,226 (5th Cir. 1998). Ballard has failed to carry his bur-
den. First, the bankruptcy court properly did not consider the risk of
going to jail that Ballard may face for nonpayment because it is a risk
that the debtor brings upon himself by his conduct regarding payment
of his debt. In Virginia, a person who owes support to a former
spouse or children can be sentenced to a correctional facility only
upon a finding of contempt or a failure to give a recognizance. Va.
Code Ann. § 20-115 (Michie 2000). Contempt occurs when the party
fails or refuses to comply with an order of the court, see id., and a
simple inability to pay is not sufficient, unless the payer "voluntarily
and contumaciously brought on himself a disability to obey an order,"
Street v. Street, 480 S.E.2d 118, 122 (Va. App. 1997) (emphasis in
original) (quoting Laing v. Commonwealth, 137 S.E.2d 896, 899 (Va.
1964)). Thus, even if Ballard were ordered to pay the full amount
owed under the stipulation agreement for the Chesapeake property,
and even if he did not pay, he would not face jail for failure to pay
unless he "voluntarily and contumaciously" took action that prevented
him from making the payment or otherwise willfully failed or refused
to comply. Id. As a recognizance is merely an acknowledgment that
he is indebted, see Black’s Law Dictionary 1271 (6th ed. 1990), the
failure to give a recognizance is something that is also completely
within Ballard’s control. It would be odd indeed to require a bank-
ruptcy court to consider in its balance of benefits calculation risks to
Ballard that are entirely within his control and can generally only be
brought on by himself.

   The bankruptcy court correctly found that Ballard has monthly dis-
posable income with which he can make monthly payments, and
absent a showing that there is some real risk that Ballard would be
required to pay the full amount of the Chesapeake property debt at the
time of judgment, the bankruptcy court did not clearly err in finding
that the only benefit to Ballard would be an increase in his discretion-
ary disposable income.
                              IN RE BALLARD                                9
    This benefit to Ballard must be weighed against the detriment to
Ferraro if the debt is discharged. Ballard contends that the Chesa-
peake property debt should be discharged, despite the bankruptcy
court’s finding that he has disposable income, because Ferraro has
sufficient income such that she will not suffer substantial detriment
if the debt is discharged. In the balancing required under § 523(a)(15),
three scenarios can occur when a property settlement debt is dis-
charged. First, the benefit to Ballard could be greater than the detri-
ment to Ferraro. Second, the benefit to Ballard could be roughly equal
to the detriment to Ferraro. Third, the benefit to Ballard could be less
than the detriment to Ferraro. Only under the first scenario is the debt
discharged.3 The plain language of the statute does not provide that
debt should be discharged unless the spouse will suffer substantial
detriment; rather, the statute provides for discharge when the "benefit
to the debtor . . . outweighs the detrimental consequences to [the]
spouse." 11 U.S.C.A. § 523(a)(15)(B). There is no separate require-
ment that the detrimental consequences to the spouse be substantial.

  The bankruptcy court found that the detriment to Ferraro of dis-
charging the Chesapeake property debt would be a reduction in her
ability "to live independently of the largess of her new husband,"
while the only benefit that Ballard would receive was an increase in
"his discretionary disposable income." (J.A. at 726.) Even if we add
  3
    Ballard relies heavily on the legislative history of § 523(a)(15) for his
claim that a debt should always be discharged unless the payee will suf-
fer a substantial detriment upon discharge. The legislative history states:
"The benefits of the debtor’s discharge should be sacrificed [that is, the
debt should not be discharged] only if there would be substantial detri-
ment to the nondebtor spouse that outweighs the debtor’s need for a fresh
start." H.R. Rep. 103-835, at 54 (1994). Under this reading, Ballard’s
debt would be discharged under the first two scenarios, and possibly even
in the third scenario if the detriment to Ferraro from discharge were not
"substantial." The plain language of the statute, however, has a different
test: The debt should be discharged when "discharging such debt would
result in a benefit to the debtor that outweighs the detrimental conse-
quences to [the] spouse." 11 U.S.C.A. § 523(a)(15)(B). "[W]here, as
here, the statute’s language is plain, the sole function of the courts is to
enforce it according to its terms" without any reference to legislative his-
tory. United States v. Ron Pair Enters., Inc., 489 U.S. 235, 241 (1989).
Accordingly, we follow the plain language of the statute.
10                          IN RE BALLARD
to Ballard’s benefit the removal of the small risk that he would be
required to pay the entire sum upon judgment in state court, the bank-
ruptcy court did not clearly err in concluding that the debt should not
be discharged because it is not clear that the benefit to Ballard out-
weighs the detriment to Ferraro and, therefore, we are "not left with
a definite and firm conviction that a mistake has been committed,"
Anderson, 470 U.S. at 573.

                                  III.

   For the foregoing reasons, the district court’s order is reversed and
the bankruptcy court’s order is reinstated.

                                                           REVERSED